ON APPLICATION FOR REHEARING
Decided Feb 4, 1938
By THE COURT
The above entitled cause is now being determined on appellant’s application for rehearing. A very long and carefully prepared memoranda accompanies the applition. In the motion and memoranda is a reargument of the same questions presented in the original hearing.
The application for rehearing is a privilege granted under the rules of this court and is not intended to present a reargument of questions considered in the past.
For this reason, we will not comment on matters previously considered in our original opinion.
The • legal principle that every pertinent allegation of the indictment must be proven eyond a , reasonable doubt before there can be a conviction is elementary, and our original opinion should not be construed on ar.v other theory.
The mere fact that some phases of the case gave us concern does not necessarily mean that a new trial should be granted. It is our ultimate conclusion that the evidence was sufficient to establish guilt beyond a reasonable doubt. A recheck of the record discloses that we were crediting some testimony to Gordon, whereas it was the testimony of Holycheck. This particularly refers to the evidence of value and appears a.t pages 13, 15 and 18 of the record.
In exam ning the record, we were somewhat surprised that no witnesses were called from the Taylor-Thompson Tobacco Company to give testimony that the cigars and cigarettes in question were stolen from them. It was our ultimate conclusion that this was not absolutely necessary. Since receiving the application for rehearing, we have made further investigation and find support for the conclusion.
In Horton’s Criminal Law, 12th ed., Vol. 2, §,1230, page 1544, we find the following:
*529“The first point to be shown in an indictment for receiving stolen goods is that the goods were stolen, and to prove this fact the thief is a competent witness.”
In the case of State v Ron, 72 Atl. (Ky.) p. 431, the first syllabús reads as follows:
“On a trie' of receiving stolen goods, the testimony of the thief who pleaded guilty to the charge of larceny of the goods is competent to prove they were stolen.”
Applying these principles it necessarily follows that the thief, Gordon, is a competent witness to prove the theft of the cigaretiss and tobacco. Of course, the question as to what credit should be given the convicted thief applies to this question as it does to all others. We discussed tais question very fully in our original opinion,
The section of the Code defining the crime of leceiving stolen property is 'J12450 GC.
The gravamen of the offense as it applies to the instant case was the buying of the stolen property, knowing it to have been stolen, etc. There is nothing in the seclion indicating that the indictment must set o,.t the person from whom the property was stolen. We can conceive of a situation where the owner of the property might not know that the designated property was s'olen from him. Of course the thief would know and might be the only person who w vlct -know If the thief confesses .the stea -ng, pleads guilty thereto or testifies to the fact, the authorities support the principle that such evidence will be competent,.
The inierence that we spoke of in the origina opinion was intended to refer to the Taylor-Thompson Tobacco Company as the entity from whom the cigars and tobacco were stolen. Inadvertently the paragraph starting on page 9 and ending at the ton of page 10 of our original opinion omitted a few words. Following the word “stolen” should have been added “from the Taylor-Thompson Tobacco Company.” *
We do not understand that the case of Cooper v State, 121 Oh St 562, in any sense modified the long established rule controlling reviewing courts in considering the evidence. A reviewing co””t is not a trier of facts. The verdict of a jury upon which a judgment is entered by a trial court is presumptively correct. To.set it aside, error rrwst affirmatively appear. In considering the weight of the evidence the reviewing court must have in mind the requisite degree of proof. In a criminal case guilt must be established beyond a reasonable doubt. It was our conclusion that the jury was warranted in returning a verdict of guilty.
Counsel for appellant in their memoranda question the correctness of our pronouncement on the question of corroboration of an accomplice. We made the following statement:
“Whatever may be the proper rule, we hold that it is not prejudicial error for the court, in the absence of a request, not to charge on the question of corroboration.”
We view it as no more than an omission and as falling under the rule that counsel may not sit idly by and fail to call attention to such omission.
We had previously referred to the rule which requires the court to charge on all issues. There is a line of demarcation between what the court is bound to charge and what is a mere omission. Complaint was made that we cite no authorities. We -now refer to Vol. 2 Ohio Jurisprudence, (Appeal and Error), §759. Also see the cumulative supplement to same volume and seclion.
This principle of law has had a marked extension in its development. Revb wing courts more and more recognize the obligation of counsel to aid the court in having all issues pnperly presented. It has been repeatedly said that counsel may not sit idly by and take advantage of an omission in the charge The obligation is recognized to call attention to such omission and give the court the opportunity to include m his charge.
The application for rehearing will be overruled.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.

See page 528 at Headnote 10.